OPINION — AG — THE LOCAL SCHOOL BOARD OF A SCHOOL OF A SCHOOL DISTRICT IS AUTHORIZED TO ADOPT REASONABLE RULES AND REGULATIONS PERTAINING TO AND RESTRICTING THE POLITICAL ACTIVITIES OF SCHOOL ADMINISTRATORS AND TEACHERS IN SCHOOL BOARD ELECTIONS. THE ULTIMATE LEGALITY OF ANY SUCH RULE OR REGULATION MAY ONLY BE DETERMINED BASED UPON A STRICT REVIEW OF THE SPECIFIC TERMS AND CONDITIONS OF SUCH RULE OR REGULATION AND A REVIEW OF ITS APPLICATION IN ANY PARTICULAR CASE. HOWEVER, IT IS FURTHER THE OPINION OF THE AG THAT SUCH RULE OR REGULATION WHICH IS NOT REASONABLY CONNECTED TO THE PRESERVATION OF THE PROPER EDUCATION PROCESS AND FUNCTION, OR WHICH CANNOT BE JUSTIFIED AS BEING ADOPTED TO PREVENT ACTIVITY WHICH IS ACTUALLY OR POTENTIALLY DISRUPTIVE TO THE EDUCATIONAL PROCESS, WOULD NOT BE CONSTITUTIONALLY VALID UNDER THE FREE SPEECH PROTECTION BY THE FIRST AMENDMENT OF THE UNITED STATES CONSTITUTION AND ARTICLE II, SECTION 22
OKLAHOMA CONSTITUTION. CITE: 70 O.S. 1976 Supp. 5-117 [70-5-117], (R. THOMAS LAY)